La Jueza Asociada Señora Fiol Matta
emitió la opinión del Tribunal.
Hoy debemos resolver, en primer lugar, si un maestro contratado por tiempo definido por una escuela privada es realmente un empleado contratado por tiempo indefinido sujeto a las protecciones de la Ley de Despido Injustificado. En segunda instancia, analizaremos si la persona así con-tratada tiene derecho a la reserva de empleo que provee la Ley de Protección Social por Accidentes de Automóviles. Por entender que los hechos en este caso demuestran que el peticionario era un empleado por tiempo indefinido, que la Ley de Protección Social por Accidentes de Automóviles brinda protección a una amplia gama de empleados, inde-pendientemente de la relación obrero-patronal, y que el empleado fue despedido mientras estaba vigente el periodo de reserva dispuesto por dicha ley, revocamos.
I
En el 2001, el peticionario, Andrés Whittenburg, co-menzó a trabajar como maestro de educación física en el Colegio Nuestra Señora del Carmen (Colegio), institución académica de la que es egresado. El contrato de empleo del señor Whittenburg, que se denominó como “Contrato de Servicios Profesionales”,(1) estableció una compensación de $12,760 anuales que nombró salario. El contrato, además, proveía para deducciones de seguro social, contribuciones y *944otras dispuestas por ley.(2) También se estableció un hora-rio fijo de trabajo, de 7:45am a 2:45pm, y se requirió al maestro que firmara diariamente una hoja de asistencia y estuviese disponible para participar en actividades curri-culares y extracurriculares. Según el contrato, el señor Whittenburg no podía ausentarse de su trabajo durante horas laborables, excepto si mediaba justa causa y se noti-ficaba previamente a la gerencia del Colegio para que au-torizara la ausencia(3) Además del salario, el patrono con-cedía un mes de vacaciones anualmente(4) y el maestro acumulaba un día y medio de enfermedad mensualmente hasta un total de quince días(5)
El Contrato incluía una cláusula que daba una vida nominal al mismo de un año y otorgaba al Colegio la libertad para decidir si se renovaba(6) No obstante, el primer se-mestre de la relación contractual se concibió expresamente como un periodo probatorio,(7) lo cual indica que el propio contrato contemplaba que la relación de trabajo entre el señor Whittenburg y el Colegio tendría una duración mayor.
*945La relación entre el Colegio y el señor Whittenburg no era exclusiva de éste. Por el contrario, era la realidad la-boral de todos los "empleados” del Colegio Nuestra Señora del Carmen.(8) Es decir, la totalidad de los trabajadores del Colegio, fuesen docentes, no docentes o de mantenimiento, trabajaban bajo un Contrato de Servicios Profesionales. Nominalmente, el Colegio no tenía empleados regulares por tiempo indefinido.
El 15 de junio de 2003, el señor Whittenburg sufrió un accidente de tránsito por el cual procuró y recibió trata-miento de la Administración de Compensación por Acci-dentes Automovilísticos (ACAA).(9) En ese momento, el se-ñor Whittenburg disfrutaba del periodo mensual de vacaciones que proveía su contrato, a pesar de que éste tenía vigencia hasta el 13 de junio de 2003. La realidad es que el Colegio le pagaba al señor Whittenburg el sueldo mensual de junio y julio, como parte de la práctica de la escuela de mantener trabajando a los empleados bajo con-trato, incluso durante periodos en que no había contrato firmado, pues éste se renovaba rutinariamente bastante entrado el próximo semestre académico.(10)
Según los propios demandados, entre junio y agosto del *9462003, la gerencia del Colegio discutió si prescindiría de los servicios del señor Whittenburg, a pesar de que no había una evaluación desfavorable de su desempeño. El 4 de agosto de 2003, sin haberse recuperado completamente de sus heridas, el peticionario acudió al Colegio para partici-par en una serie de reuniones preparativas para el reinicio del semestre académico(11) Allí se encontró con la Principal del Colegio, la señora Carmen Díaz Pérez, quien, al verlo con la mano vendada, le preguntó que cómo iba a trabajar de esa manera. Es decir, constató su inhabilidad para trabajará(12) Acto seguido, el peticionario le informó que ha-bía tenido un accidente de tránsito. (13) Al otro día, la geren-cia del Colegio le informó al señor Whittenburg que pres-cindiría de sus servicios y que no le renovaría su contrato. (14)
El señor Whittenburg presentó una demanda por des-pido injustificado al amparo de la Ley 80 de 30 de mayo de 1976, según enmendada, mejor conocida como la Ley de *947Despido Injustificado (Ley 80),(15) y por violación a la re-serva de empleo establecida por la Ley 138 de 26 de junio de 1968, según enmendada, mejor conocida como la Ley de Protección Social por Accidentes de Automóviles (Ley ACAA).(16) También reclamó daños y perjuicios.
El Tribunal de Primera Instancia determinó que el se-ñor Whittenburg era un empleado regular que ocupaba la plaza de maestro de educación física del Colegio Nuestra Señora del Carmen y no un contratista independiente. El tribunal de instancia basó su determinación en el hecho de que el peticionario estuvo trabajando más de 90 días sin firmar contrato —lo que convertía dicho período en uno probatorio que, al finalizar, otorgó al peticionario la cate-goría de empleado regular— en las deducciones que se ha-cían al salario del señor Whittenburg y en la información que proveía el Colegio al Departamento de Hacienda en la que identificaba al peticionario como empleado suyo. Tam-bién determinó que el Colegio sabía que el señor Whitten-burg recibía tratamiento en la ACAA al momento en que le informaron de su despido. Además, el foro primario con-cluyó que la forma en que el Colegio se relacionaba con sus trabajadores era un esquema institucional para evadir las protecciones y obligaciones de la Ley 80. Esto, dado que todos los empleados de la escuela estaban “bajo contrato”, a pesar de que ocupaban puestos, a todas luces, regulares.
Como secuela de lo anterior, el Tribunal de Primera Ins-tancia declaró con lugar la demanda y ordenó la reinstala-ción del señor Whittenburg, condenando al demandado al pago de los salarios dejados de percibir y $20,000 en con-cepto de angustias mentales. De igual forma, otorgó al pe-ticionario un 25% en honorarios de abogado. El foro prima-rio no otorgó un remedio al amparo de la Ley 80 por entender que operaría la doble compensación.
*948Inconforme, el Colegio acudió oportunamente al Tribunal de Apelaciones, en donde alegó la comisión de varios errores. En primer lugar, negó que el señor Whittenburg fuera empleado regular de la escuela. En segundo lugar y como consecuencia de lo primero, alegó que no existía una causa de acción por despido injustificado ni aplicaba la re-serva bajo la Ley ACAA. Argumentando en la alternativa, adujo que, de entenderse que el señor Whittenburg era un empleado, únicamente tenía derecho al remedio de la me-sada de la Ley 80. En tercer lugar, también argumentando en la alternativa, el Colegio impugnó la determinación del Tribunal de Primera Instancia de excluir prueba testifical relacionada a los ingresos que el peticionario recibió en otros empleos tras su despido y su relación con la cuantía a ser pagada. El foro de instancia había excluido tal prueba por entender que se había presentado tardíamente. Los de-mandados, por su parte, argumentaron que la prueba so-bre los salarios que devengó el peticionario tras su despido son parte del remedio en derecho y no meramente de la cuantificación de los daños. Por último, el Colegio cues-tionó la partida de $20,000 por angustias mentales dado que, a su entender, no se presentó evidencia de daños.
El foro apelativo revocó la Sentencia del Tribunal de Primera Instancia. Amparándose en la cláusula número 15 del Contrato suscrito entre el señor Whittenburg y el Co-legio, que facultaba al Colegio a decidir unilateralmente si lo renovaba o no, el foro intermedio concluyó que se trataba de una contratación por tiempo cierto bona fide y que no había indicación de que se hubiese creado una expectativa de empleo. Por lo tanto, no aplicaba la Ley 80. En cuanto a la reserva de la Ley ACAA, el Tribunal de Apelaciones de-terminó que, dado que el accidente ocurrió después de la fecha de vencimiento del último contrato entre las partes, ésta tampoco aplicaba. Finalmente, el tribunal apelativo revocó la partida de $20,000 otorgada al peticionario por angustias mentales, pues entendió que no se había presen-tado prueba al respecto.
*949El señor Whittenburg acude ante este Tribunal para so-licitar que revoquemos la determinación del Tribunal de Apelaciones y que restituyamos la Sentencia del Tribunal de Primera Instancia. En particular, argumenta que fue empleado regular del Colegio Nuestra Señora del Carmen, que fue despedido sin justa causa, que la reserva contem-plada por la Ley ACAA aplica en su caso y que ante el foro primario se presentó prueba suficiente para apoyar la con-cesión de compensación por angustias mentales. Habiendo comparecido ambas partes, procedemos a resolver.
II
No hay más que repasar nuestra Constitución para ad-vertir la importancia del derecho al trabajo en nuestra so-ciedad, reconocimiento que surge del valor social del tra-bajo como elemento central de la vida en sociedad.(17) Esta realidad no solo la reconoció la Convención Constituyente sino que ha sido objeto de actuaciones legislativas a través de los años que han resultado en una política pública labo-ral que claramente protege los derechos de los trabajadores contra el capricho y abuso patronal. La piedra angular en el ordenamiento laboral resultante es, sin duda, el derecho al empleo, pues, sin el derecho a retener el empleo, poco sentido tendrían las demás protecciones asociadas al trabajo.(18) Es por eso que la Asamblea Legislativa aprobó, en 1976, la Ley 80, que, si bien no prohíbe absolutamente el despido de un empleado, castiga el despido que se hace sin justa causa.(19)
En su Artículo 1, la Ley 80 establece que toda persona que sea empleada de comercio, industria o cualquier *950otro negocio o sitio de empleo, que sea contratada sin tiempo determinado y trabaje mediante remuneración de alguna clase, tendrá derecho a recibir de su patrono una indemnización, además del sueldo que hubiese devengado, si la despiden de su cargo sin que haya mediado justa causa. Es decir, la Ley 80 aplica a aquellos empleados de comercio, industria o cualquier otro negocio o sitio de em-pleo que: (1) estén contratados sin tiempo determinado-, (2) reciban una remuneración, y (3) sean despedidos de su cargo sin que haya mediado justa causa.(20) Esta compen-sación se conoce como “la mesada” y su cuantía depende del tiempo durante el cual el empleado ocupó su puesto y del sueldo que devengaba. (21)
En cuanto a qué constituye justa causa para el despido, es importante recalcar que la Ley 80 articula unos supues-tos específicos en su Artículo 2,(22) regulando así las cir-cunstancias en las que un patrono puede despedir a un empleado. Por eso, como regla general, todo despido es in-justificado a menos que responda a las excepciones estable-cidas en la propia Ley 80. Estas van desde ciertas conduc-tas del empleado que son contrarias a los objetivos del puesto(23) hasta situaciones relacionadas con la viabilidad de la empresa o el puesto ocupado por el empleado.(24)
*951A través de los años, hemos sido claros en que la Ley 80, como estatuto reparador, se debe interpretar liberalmente a favor del trabajador, resolviéndose toda duda a favor del obrero.(25) De igual forma, las excepciones a su aplicación deben surgir expresamente del texto de la ley.(26) Es decir, “la exclusión de un empleado de los beneficios de la legislación laboral debe ser clara y debe interpretarse restrictivamente”. (Enfasis suplido.(27) Esta norma de interpretación, que aplica tanto a la Ley 80 como a las demás protecciones laborales recogidas en diversas leyes especiales que discutiremos más adelante, surge del reconocimiento de que en Puerto Rico “ha sido política pública proteger en la medida posible los trabajadores, creando así un clima de armonía obrero-patronal indispensable para el progreso y bienestar de todos los sectores de la comunidad”.(28)
No toda persona que trabaja como medio para soste-nerse es un “empleado” para efectos de la protección que ofrece la Ley 80.(29) Sin embargo, nuestras leyes protecto-ras del trabajo definen esta figura “en los términos más amplios posibles ...”.(30) Con esto en mente, pasamos a ana-*952lizar cómo hemos atendido la diferencia entre un “emplea-do” y un “contratista independiente”.
La legislación protectora del derecho al trabajo solo aplica a aquellas personas que están incluidas en la clasificación de “empleado”,(31) término que se ha definido como aquella “persona que rinde servicios a un patrono y a cambio recibe de éste un sueldo, salario, jornal, comisión, bono, adehala o cualquier otra forma de compensación”.(32) Por otra parte, estamos ante un “contratista” o “parte contratante”, si “dada la naturaleza de su función y la forma en que presta servicios resulta ser su propio patrono”.(33) A veces se hace difícil distinguir entre ambos conceptos,(34) y no debemos enfocarnos únicamente en el título que las partes en el contrato de trabajo le han dado a la relación entre ellos. Más bien se requiere ponderar las circunstancias en las que se lleva a cabo el trabajo.(35) En efecto, “no es el nombre con que se denomina un acto el que determina su naturaleza, sino su contenido, según éste surge de un análisis del mismo y de todas las circunstancias que lo rodean”.(36)
Hemos identificado una serie de criterios que permiten distinguir entre empleados y contratistas bona fide. Estos son:
(1) Naturaleza, extensión y grado de control que ejerce el patrono sobre la persona en la ejecución de la obra o trabajo;
(2) Grado de juicio o iniciativa que despliega la persona;
*953(3) Forma de compensación;
(4) Facultad de emplear y derecho a despedir obreros;
(5) Oportunidad de incurrir en ganancias y el riesgo de pérdidas;
(6) La titularidad del equipo y de las instalaciones físi-cas provistas por el principal;
(7) Retención de contribuciones;
(8) Si, como cuestión de realidad económica, la persona que presta el servicio depende de la empresa para la cual trabaja;
(9) Permanencia de la relación del trabajo;
(10) Si los servicios prestados son una parte integral del negocio del principal o se pueden considerar como un ne-gocio separado o independiente por sí mismos.(37)
Para precisar la naturaleza de la relación y determinar si está sujeta a los mandatos de las leyes protectoras del trabajo, es necesario considerar el conjunto de circunstan-cias en cada caso y hacer un análisis integrado de los cri-terios previamente mencionados.(38) Al aplicar lo anterior en el crisol de la política pública vigente,(39) nos hemos ma-nifestado consistentemente a favor de la existencia de una relación empleado-patrono, particularmente si una deci-sión en dirección contraria hubiese desprovisto a un traba-jador de la protección de nuestra legislación laboral.(40) So-lamente cuando la relación de principal-contratista es evidente es que hemos optado por no aplicar la protección de la legislación laboral. (41)
Un ejemplo ilustrativo del proceso anteriormente des-crito es nuestra decisión en Avon Products, Inc. v. Srio. del Trabajo, 105 D.P.R. 803 (1977). Para determinar si unas *954vendedoras de casa en casa de Avon podían beneficiarse de la Ley de Seguridad de Empleo de Puerto Rico(42) analiza-mos si éstas eran empleadas o contratistas de dicha compañía. A pesar de que estas trabajadoras no vendían los productos en los establecimientos comerciales de la compañía, no tenían horario fijo y tenían poca supervisión directa, determinamos que las vendedoras eran empleadas y no contratistas. Más recientemente, en S.L.G. Hernández-Beltrán v. TOLIC, 151 D.P.R. 754 (2000), enfatizamos el elemento de la facultad que tiene la persona contratada para llevar a cabo su encomienda de manera verdadera-mente independiente en contraposición al grado de control que tiene la persona que contrata y se beneficia de sus servicios. Igualmente, hicimos énfasis en el factor econó-mico de la relación y la participación del trabajador en el riesgo de ganancia y pérdida que conlleva la actividad eco-nómica realizada(43)
III
Para resolver nuestra controversia, no es suficiente dis-tinguir entre el contratista independiente y el empleado pues la Ley 80, a diferencia de la Ley ACAA como discuti-remos más adelante, protege a empleados contratados sin tiempo determinado.
En nuestro sistema jurídico, hay dos maneras fundamentales mediante las cuales se puede manifestar la otorgación de un contrato laboral individual. Específicamente, los acuerdos laborales pueden ser otorgados: (1) por un periodo de tiempo indeterminado o (2) para un tiempo fijo o para un proyecto u obra cierta(44) Ahora bien, la propia Ley 80, además de diferenciar entre la figura del con-*955tratista y el empleado, nos alerta acerca de la posibilidad de que se utilicen contratos de empleo por tiempo fijo que no sean bona fide como un subterfugio para evadir las obli-gaciones de esta ley. Así, como corolario de la política pú-blica que favorece la protección del empleo, el legislador condicionó la determinación de la existencia y validez de un contrato de empleo por tiempo determinado a que éste fuese bona fide:
No obstante lo dispuesto en el primer párrafo de esta sec-ción, el mero hecho de que un empleado preste servicios al amparo de un contrato por tiempo determinado por sí solo no tendrá el efecto automático de privarle de la protección de [ios Arts. 1 a 13 de esta ley] si la práctica y circunstancias involu-cradas u otra evidencia en la contratación fueren de tal natu-raleza que tiendan a indicar la creación de una expectativa de continuidad [en el] empleo o aparentando ser un contrato de empleo por tiempo indeterminado bona fide. En estos casos los empleados así afectados se considerarán como si hubieren sido contratados sin tiempo determinado. Excepto cuando se trate de empleados contratados por un término cierto bona fide o para un proyecto u obra cierta bona fide, toda separación, ter-minación o cesantía de empleados contratados por término cierto o proyecto u obra cierta, o la no renovación de su con-trato, se presumirá que constituye un despido sin justa causa. (Énfasis suplido.)(45)
Más adelante, la Ley impone al patrono la carga de alegar y probar la contratación bona fide a término cierto:
[E]n toda acción entablada por un empleado reclamando los beneficios dispuestos por [los Arts. 1 a 13 de esta ley] cuando se trate de que el empleado fue contratado por un término cierto, o para un proyecto o una obra cierta, el patrono vendrá obligado a alegar en su contestación a la demanda estos he-chos y a probar la existencia de un contrato bona fide para entonces quedar eximido de cumplir con el remedio que dispo-nen las secs. 185a a 185m de este tí tuto, salvo que el patrono pruebe que el despido fue justificado. (Énfasis suplido.(46)
*956Surge aquí la fuerte preocupación de la Asamblea Legis-lativa de que se utilice la figura del contrato por tiempo cierto como mecanismo para esquivar las protecciones de la Ley 80. Por eso, la propia ley establece irnos criterios que sirven para determinar si, en efecto, estamos ante un contrato bona fide de este tipo o si, por el contrario, esta-mos ante un contrato sin tiempo determinado disfrazado como contrato por tiempo cierto. Nótese, además, que esta sección de la Ley 80 altera el peso de la prueba y establece así la presunción de que los empleados se contratan por término indefinido.(47) En última instancia, explica Acevedo Colom, “no debe prevalecer una interpretación res-trictiva que pueda burlar la protección de la ley a una persona que de otra forma estaría protegida contra acciones caprichosas del patrono”.(48)
De lo anterior se deduce que, en aquellos casos donde el contrato sea por tiempo definido, existe una presunción de que éste no es bona fide y, por el contrario, que la persona así contratada es un empleado por tiempo indeterminado. Le corresponde al patrono presentar prueba que, mediante un estándar de preponderancia, derrote dicha presunción. Si el patrono no presenta prueba a esos efectos o si la misma es insuficiente para derrotar la presunción, ésta so-brevive, por lo cual estaremos ante un empleado por tiempo indeterminado. En ese caso, el despido o la no re-novación del contrato de empleo activa la presunción de despido injustificado y el caso de tramitará según la Ley 80. Cuando, por el contrario, el patrono presenta prueba suficiente para derrotar la presunción, el tribunal anali-zará si las circunstancias apuntan a que se generó una expectativa de continuidad en el empleo. Si el tribunal con-cluye que no hubo tal expectativa, estaremos ante un con-trato por término fijo bona fide y no aplicará la Ley 80. *957Ahora bien, si se demuestra que se generó una expectativa de continuidad en el empleo, el tribunal concluirá que se trata de un empleado contratado por tiempo indeterminado. En ese caso, al igual que cuando no se de-rrota la presunción de que el contrato no es bona fide, el despido o la no renovación del contrato activa una presun-ción de despido injustificado y el caso se tramitará como cualquier controversia de despido injustificado bajo la Ley 80.
El examen de la intención legislativa al requerir prueba de contratación bona fide cuando se alegue un contrato por tiempo fijo confirma este análisis. Así lo expresa la Asam-blea Legislativa en la Exposición de Motivos de la Ley Núm. 7 de 1 de marzo de 1988:
La experiencia ha demostrado que algunos patronos en Puerto Rico han instituido la práctica de reclutar su personal a base de contratos vencederos mensual o anualmente, reno-vables o no a la voluntad del patrono, con el propósito de eva-dir el cumplimiento de la citada Ley Núm. 80. Se da el caso en tales situaciones, de empleados que permanecen prestando sus servicios de manera ininterrumpida durante un sinnú-mero de años y un buen día son despedidos de sus empleos sin que medie causa justificada para ello y se ven privados de reclamar el amparo que provee la Ley Núm. 80.(49)
A partir de esta enmienda, como nos dice Delgado Za-yas, “[l]a duración del contrato por término fijo va a depen-der ... de las necesidades de la empresa y de las circuns-tancias bona fide que lo justifiquen”. Si el contrato por término fijo tiene el objetivo de “llevar a cabo funciones regulares y normales de una empresa, cuya duración o ne-cesidad es de carácter indefinido, estaríamos ante un con-trato por [tiempo] indefinido, que alguien ha denominado por término fijo m[á]s bien por error, capricho o como un subterfugio para violar la ley”.(50) No hay duda, pues, que *958la contratación de trabajo por cierto término o para cierta obra, para propósitos de nuestra legislación laboral, es la excepción a la regla.(51)
El contrato a término fijo está recogido en el Artículo 1473 del Código Civil bajo la figura del contrato de arrendamiento de obras o servicios.(52) 31 L.P.R.A. see. 4111. Mediante este contrato, una de las partes se obliga a ejecutar una obra o a prestar a la otra un servicio a cambio de un precio cierto. Se trata de una relación contractual consensual, es decir, perfeccionada por el mero consentimiento; bilateral, pues crea obligaciones recíprocas, y onerosa.(53) En Puerto Rico, el recurso a esta figura del Código Civil se ha ido limitando a medida que se ha ampliado el derecho laboral y el concepto del empleado por tiempo indeterminado. En particular, el ordenamiento laboral ha restringido la aplicación del principio de libertad de contratación del Código Civil(54) y en muchas ocasiones éste cede ante el interés estatal en regular las relaciones de trabajo: “La libertad de contratación ... no llega al ex-tremo de permitirle al patrono esta violación a la política pública ni a infringir la Ley 80[,] según enmendada.”(55) Como consecuencia, “los contratos de servicio están regulados por las leyes que protegen los derechos de los trabajadores”,(56) producto de una lectura restrictiva e integral de esta figura.(57) Estas disposiciones del Código Civil apli-*959can únicamente a empleados de labranza, menestrales, ar-tesanos y otros trabajadores asalariados que realicen labo-res similares.(58) Para los demás contratos de empleo por tiempo fijo o para obra cierta, siempre y cuando sean bona fide y no hayan generado una expectativa de continuidad, se recurrirá a la teoría general de las obligaciones y los contratos.(59) Si un empleado contratado de manera bona fide por tiempo fijo o para obra cierta es despedido sin justa causa mientras está vigente el término de su con-trato, tendrá derecho al resarcimiento de los daños ocasio-nados por el quebrantamiento del contrato, los cuales se determinarán sobre la base de los salarios dejados de per-cibir por motivo del despido, más cualquier otro daño que pueda establecer.(60)
En cuanto a los contratos de servicios profesionales, aclaramos en Nassar Rizek v. Hernández que: “ [E] 1 arrendamiento de servicios de una profesión liberal es aquel donde un profesional pone a disposición de la persona una actividad intelectual o técnica retribuida. Su característica principal es la forma autónoma e independiente en que el profesional, poseedor del título habilitante, la ejerce.” (Enfasis suplido.)(61)
De esa forma, la contratación de empleados por tiempo específico o para cierta obra es totalmente válida en nues-tro ordenamiento. No obstante, no es válido usar este tipo de contrato simplemente para no tener que cumplir con la protección que le ha querido dar nuestra legislación al em-pleado frente a los despidos injustificados o caprichosos.(62) La práctica de renovar un contrato de este tipo automáti-camente es, según explica Delgado Zayas, un fuerte indicio *960de su uso como subterfugio(63) “El problema surge, tan pronto el contrato se renueva de forma automática sin que haya razones [bona fide] que lo requieran, o se contratan por tiempo específico empleados que van a hacer funciones normales y regulares en una empresa y que la necesidad de las mismas es indefinida, o que tienen una duración tan prolongada que en términos prácticos se convierten en indefinidos.”(64)
Nuestra jurisprudencia ha visto con cautela el uso de contratos de empleo por tiempo definido, precisamente por su posible uso como subterfugio para esquivar las obligaciones de la legislación laboral.(65) En García Burgos v. A.E.E.L.A., 170 D.P.R. 315 (2007), las opiniones de conformidad del Juez Asociado Fuster Berlingeri y del Juez Asociado Rivera Pérez dan la voz de alerta contra el uso del mecanismo de la contratación por tiempo definido con este propósito frente a las obligaciones y prohibiciones de la Ley 80. Nos dice el Juez Asociado Fuster Berlingeri:
Aun en caso de que el empleado sí haya sido contratado por tiempo determinado, se entenderá que aplica la [Ley Núm. 80], si el contrato no cumple con los requisitos esbozados en la propia ley para considerarlo un contrato bona fide por tiempo cierto o para un proyecto de obra cierta. Aplicará también la Ley Núm. 80, si hubiese evidencia en la contratación que apuntase a la creación de una expectativa razonable de conti-nuidad en el empleo por tiempo determinado.(66)
*961Por su parte, el Juez Asociado Rivera Pérez ma-nifiesta que
... la Ley Núm. 80 establece con claridad que el mero hecho de que un empleado preste servicios al amparo de un contrato por tiempo determinado, por sí solo, no tiene el efecto automá-tico de privarle de su protección y remedio, si la práctica y circunstancias implicadas u otra evidencia en la contratación fuesen de tal naturaleza que tiendan a indicar la creación de una expectativa de continuidad de empleo o la existencia real de un contrato de empleo por tiempo indeterminado. ...
La Ley Núm. 80 dispone que en estos casos los empleados así afectados se considerarán como si hubiesen sido contrata-dos sin tiempo determinado.
La política pública sobre la contratación de empleados por un término determinado está claramente plasmada en la Ley Núm. 80. El legislador condicionó la existencia y validez de un contrato de empleo por tiempo determinado al cumplimiento de detallados y estrictos requisitos de forma. Su propósito es desalentar la práctica patronal de evadir las disposiciones re-mediales de la Ley Núm. 80 mediante la contratación de em-pleados por un tiempo determinado en circunstancias en que éstos, en la práctica, están desempeñando funciones de dura-ción indeterminada. (Énfasis suplido y escolios omitidos.)(67)
En Camacho Arroyo v. E.L.A., 131 D.RR. 718 (1992), recalcamos que la utilidad de los contratos por tiempo fijo radica en “satisfacer una necesidad temporera o accidental ...”.(68) Pocos años después, en Martínez Pérez v. U.C.B., 143 D.P.R. 554 (1997), nos topamos con una controversia muy similar a la de autos. Este caso trataba de urna profe-sora de una universidad privada contratada por un tér-mino fijo renovable. Tras analizar sus condiciones de tra-bajo y el control que la gerencia universitaria ejercía sobre sus funciones, decidimos que “no puede concluirse que la relación entre la demandante y la Universidad sea una de contratista independiente a principal ... irrespectivamente del nombre que se le dé a la terminación del empleo de la [demandante] en la Universidad, llámese incumplimiento *962de contrato, despido unilateral o despido injustificado ...”.(69) Como veremos, en el contexto educativo, concluir que un docente es un empleado y no un contratista no conlleva au-tomáticamente que éste sea titular de los remedios de la Ley 80 en caso de que no se renueve su contrato, pues se puede tratar de un contrato de empleo por término fijo bona fide.
Es evidente, pues, que debemos analizar cautelosa-mente los contratos denominados “por tiempo cierto”. En vez de descansar en los términos utilizados, el mandato legislativo es de analizar la relación de trabajo que real-mente se establece entre el patrono y el empleado. En particular, para determinar si un contrato por tiempo cierto es bona fide, frente a la presunción en contrario que establece la Ley 80, debemos analizar la naturaleza de la empresa que lleva a cabo la contratación y si el trabajo que llevó a cabo el empleado es temporero y coyuntural, o si, por el contrario, realiza las funciones que haría un empleado regular. En la empresa privada, el reclutamiento de em-pleados por un término específico de tiempo “está limitado a que el empleo sea uno de carácter provisional, tras lo cual no se retendrá personal alguno realizando las funcio-nes del mismo”.(70)
Recientemente, en López Fantauzzi v. 100% Natural, 181 D.P.R. 92 (2011), discutimos las protecciones que brinda la Ley 80 en casos de contratos de empleo por tiempo determinado o para obra cierta. Manifestamos en ese caso que la Ley 80 “provee ciertas protecciones adicionales a todo empleado contratado por un término cierto, a pesar de que dicha ley sólo aplica a empleados contratados por un término indefinido”. (Enfasis en el original.(71) Allí resolvimos que dichas protecciones consisten en:
*963(1) la instauración de una presunción rebatible de que todo despido, separación, cesantía o no renovación del contrato de un trabajador empleado por término cierto o para un proyecto u obra cierta, representa una acción sin justa causa cobijada por la [Ley 80], a no ser que se trate de un contrato por tér-mino cierto bona fide, y (2) la definición pormenorizada de lo que constituye un contrato “bona fide” por un término cierto o para un proyecto u obra especializada. (Enfasis suplido y en el original.)(72)
Concluimos que “el legislador prohíbe el uso de los contratos por un término fijo renovados mensual o anualmente de forma frecuente a voluntad del patrono como subterfugio para evadir el cumplimiento de la [Ley 80]”.(73) Igualmente resolvimos que:
Es por ello que, para evitar que los patronos diseñen contratos por término fijo u obra cierta que eludan el ámbito de protec-ción provisto por la [Ley 80], será crucial que no tan solo se catalogue un contrato como uno por término fijo por así dispo-nerlo su título, sino que resulta imperativo examinar si la práctica y las circunstancias involucradas u otra evidencia en la contratación, han creado en el empleado una expectativa de continuidad en el empleo. (Énfasis suplido y en el original.)(74)
Hemos visto que, además de establecer una presunción de que todo despido es injustificado, en el caso de los con-tratos de empleo por tiempo cierto, la Ley 80 invierte el peso de la prueba, imponiendo al patrono la obligación de demostrar que el contrato es bona fide. (75) Se trata de una presunción fuerte que requiere que el patrono presente prueba y que ésta sea suficiente para demostrar la natura-*964leza bona fide del contrato por tiempo cierto.(76) El patrono solo podrá rebatirla si logra establecer que el contrato es bona fide. (77) Si no se presenta prueba a esos efectos o si la misma es insuficiente para derrotar la presunción, ésta sobrevive. De ser éste el caso, ahí terminará el análisis del tribunal y el caso se tramitará como una controversia or-dinaria de despido injustificado bajo la Ley 80. En caso de derrotarse dicha presunción, el tribunal analizará si se ge-neró una expectativa de continuidad en el empleo. De ser éste el caso, deberá concluir que el empleado ha sido con-tratado por tiempo indeterminado y aplicará igualmente la Ley 80. Para demostrar la naturaleza bona fide del con-trato, el patrono no se puede limitar a presentar, como su única evidencia, el propio contrato de servicios profesiona-les cuestionado, precisamente porque lo que está en contro-versia es si éste es bona fide. Más bien, el patrono debe presentar prueba para demostrar por qué una labor en particular se debe realizar mediante un contrato por tiempo cierto o para obra cierta.
Sin embargo, en el caso de autos, el expediente no con-tiene prueba alguna, más allá del propio contrato, que tienda a demostrar la naturaleza bona fide del contrato de empleo. En López Fantauzzi v. 100% Natural resolvimos en cuanto a esto que el patrono tiene que “establecer que el contrato por término fijo u obra cierta pactado con el obrero es uno bona fide ...”.(78) Es decir, que el patrono tiene que probar que hay justa causa para el despido o que *965el contrato por tiempo determinado u obra cierta es bona fide para eximirse de pagar la mesada que provee la Ley 80.(79)
La legislación laboral vigente en Puerto Rico permite que un patrono contrate a una persona como empleado regular pero sujeto al cumplimiento de un periodo probatorio que le permita al patrono evaluar el trabajo de dicha persona. De esta manera, si durante el periodo probatorio la persona contratada no se desempeña satisfactoriamente, al finalizar el mismo, el patrono puede prescindir de sus servicios sin tener que indemnizarle. Incluso, durante el transcurso del periodo probatorio, el patrono puede dar por terminada la relación de trabajo si el empleado incumple con sus labores. Ahora bien, la Ley 80 regula el periodo probatorio para evitar que se utilice de manera abusiva y se tenga a una persona indefinidamente en un estado probatorio. Sobre lo anterior, la Ley 80 establece:
Para que todo contrato probatorio de trabajo tenga validez a los fines de excusar al patrono de darle cumplimiento a lo dispuesto en las secs. 185a a 185m de este título, el mismo deberá hacerse por escrito, haciéndose constar la fecha en que comienza y termina el período probatorio, el cual en ningún caso podrá exceder de (3) meses, a no ser que medie un permiso escrito del Secretario del Trabajo y Recursos Humanos. Este podrá autorizar la extensión del período probatorio hasta un máximo de seis (6) meses, cuando a su juicio la naturaleza del trabajo así lo requiera. El contrato básico de período de proba-torio deberá de hacerse antes de que el empleado comience a prestar servicios para el patrono. Todo contrato de período probatorio convenido con posterioridad al comienzo de la pres-tación de servicios será ilegal y nulo. ...
Si vencido el término establecido en el contrato probatorio, o la extensión válida del mismo, el empleado continúa reali-zando trabajo para el patrono, dicho empleado adquirirá todos los derechos de un empleado talry como si hubiese sido contra-tado sin tiempo determinado. (Enfasis suplido.(80)
*966Como se puede observar, el mandato de la Ley 80 es meridianamente claro: nadie puede estar trabajando por más de 90 días de manera probatoria. Si al finalizar dicho periodo el trabajador continúa trabajando en su puesto, éste se convertirá en empleado regular del estable-cimiento. Estos contratos probatorios se deben analizar con la misma cautela que hemos utilizado para determinar si un contrato por tiempo cierto es bona fide o es un intento de evadir la legislación laboral. Por eso, hemos advertido que, en cuanto a los contratos probatorios, “[l]a mera deno-minación en ese sentido no es decisiva; todo dependerá del conjunto de las circunstancias”.(81)
IV
A. La Sección 16 del Artículo II de nuestra Constitu-ción reconoce, entre otros, el derecho de todo trabajador a “protección contra riesgos para su salud o integridad personal en su trabajo o empleo”. Como parte del cauce esta-tutario de ese mandato constitucional, la Asamblea Legis-lativa ha aprobado varias leyes especiales dirigidas específicamente a proteger a los trabajadores que por acci-dente o enfermedad, ya sea ocupacional o no ocupacional, se inhabilitan temporeramente para trabajará(82) Esto, con el propósito de ampliar el alcance y la protección de la ci-tada disposición constitucional “a relaciones obrero-patro-nales entre personas privadas, disponiendo remedios par-ticulares en beneficio de los trabajadores”.(83)
La Ley ACAA atiende diversos asuntos relacionados con accidentes de tránsito, particularmente en *967cuanto al tratamiento a las víctimas de estos accidentes. Esta ley fue promulgada con el propósito de establecer un sistema de seguro y compensación por accidentes de trán-sito que “[redujera] a un mínimo los trágicos efectos econó-micos y sociales producidos por [éstos] sobre la familia y demás dependientes de sus víctimas”.(84) La Asamblea Le-gislativa procuró suplir a las víctimas de un accidente au-tomotriz —y a sus dependientes— un alivio que las librara del desamparo y desvalimiento económico que surge como consecuencia de una tragedia de tal naturaleza, mediante la concesión de servicios médico-hospitalarios, ingresos y un surtido de beneficios adicionales.
Como podrá notarse, no se trata de una legislación de naturaleza laboral. No obstante, como ley reparadora, atiende un sinnúmero de escenarios que son consecuencia de un accidente automovilístico, entre ellos, el de un tra-bajador que quede inhabilitado temporeramente para des-empeñar sus labores como consecuencia de un accidente de tránsito.
En la consecución de dicho fin loable, la Ley ACAA estableció una reserva de empleo para todo trabajador que quede inhabilitado temporeramente por esta razón:
En los casos de incapacidad cubiertos por este capítulo, cuando el lesionado estuviese empleado, el patrono vendrá obligado a reservar el empleo que desempeña el trabajador al momento de comenzar la incapacidad y a reinstalarlo en el mismo, sujeto a las siguientes condiciones:
i. Que el trabajador requiera al patrono que lo reponga en su empleo dentro del término de quince (15) días, contados a partir de la fecha en que fuere dado de alta, y siempre y cuando que dicho requerimiento no se haga después de trans-curridos seis (6) meses desde la fecha de comienzo de la inca-pacidad;
ii. que el trabajador esté mental y físicamente capacitado para ocupar dicho empleo en el momento en que solicite del patrono dicha reposición, y
*968iii. que dicho empleo subsista al momento en que el tra-bajador solicite su reposición. Se entenderá que el empleo sub-siste cuando el mismo esté vacante o lo ocupe otro trabajador. Se presumirá que el empleo estaba vacante cuando el mismo fuere cubierto por otro trabajador dentro de los treinta (30) días subsiguientes a la fecha en que se hizo el requerimiento de reposición.
Si el patrono no cumpliera con las disposiciones de esta cláusula vendrá obligado a pagar al trabajador o a sus benefi-ciarios los salarios que dicho trabajador hubiere devengado de haber sido reinstalado. Además, le responderá de todos los da-ños y perjuicios que le haya ocasionado. (Enfasis suplido.)(85)
En cuanto a quién es un “empleado” para efectos de esta reserva y qué tipo de incapacidad se requiere para que ésta se active, la propia Ley ACAA ofrece las correspondientes definiciones. Al definir el término “empleo”, la Ley establece, en lo pertinente, lo siguiente:
El servicio que preste una persona será considerado como empleo ... independientemente de si existe o no una relación obrero-patronal, a menos y hasta que se demuestre la existen-cia de las siguientes condiciones:
(a) Que el patrono no ejerce, ni puede ejercer mando o supervisión sobre la persona;
(b) que la persona presta el servicio fuera del curso normal o de los sitios de negocio del patrono;
(c) que la persona presta ese servicio como parte de la actividad normal de su trabajo, negocio o profesión, cuyo ser-vicio está disponible a otras personas y no cesa al terminar su relación contractual con el patrono. (Enfasis suplido.(86)
Además, la Ley ACAA define “incapacidad” como
... aquella de tal naturaleza que impida a la víctima en forma total y continua dedicarse a cualquier empleo u ocupa-ción para el cual esté capacitada por educación, experiencia o entrenamiento(87)
*969Hasta ahora, no habíamos tenido la oportunidad de in-terpretar esta reserva de empleo establecida por la Ley ACAA. De entrada, sin embargo, sabemos que, como ley reparadora, nos corresponde interpretarla liberalmente con miras a cumplir la intención legislativa de protección.(88) Por lo tanto, analizaremos primeramente la interpretación que hemos hecho de otros estatutos que es-tablecen reservas de empleo similares a la de esta ley.(89) En particular, analizaremos la Ley del Sistema de Com-pensaciones por Accidentes del Trábajo (Ley de Accidentes del Trabajo),(90) la Ley de Beneficio por Incapacidad Temporal (Ley SINOT(91) y la Ley de Seguro Social para Chó-feres y Otros Empleados(92). Hemos utilizado este tipo de análisis integral consistentemente en el pasado, al inter-pretar las diversas reservas de empleo establecidas en dis-tintas leyes especiales, con miras a plasmar una interpre-tación uniforme(93) Incluso, la propia Asamblea Legislativa *970ha utilizado un análisis comparativo para precisar las pro-tecciones ofrecidas por las diferentes leyes especiales que establecen reservas de empleos. (94)
B. El Artículo 5-A de la Ley de Accidentes del Trabajo atiende específicamente la reserva de empleo cuando el trabajador sufre una incapacidad como resultado de un ac-cidente en el trabajo.(95) Una lectura de dicho artículo y de la disposición correspondiente de la Ley ACAA revela una redacción casi idéntica, en particular, en cuanto a las obli-gaciones patronales, los requisitos que tiene que cumplir el empleado y el remedio otorgado.(96) La principal diferencia sustantiva entre ambas reservas es el término de duración, pues bajo la Ley de Accidentes del Trabajo la reserva tiene una extensión de 12 meses mientras que en la Ley ACAA es de 6 meses. Dado que la duración de la reserva no es parte de la controversia en el caso de autos, pasamos a analizar cómo hemos interpretado la reserva establecida por la Ley de Accidentes del Trabajo, pues ésta “constituye el eje central de todo el esquema jurídico establecido por el Estado para la protección del obrero en su taller de trabajo”.(97)
Hemos determinado que este tipo de estatuto ofrece pro-tecciones y remedios superiores a los de la Ley 80, pues, como ley especial, constituye una excepción por considera-ciones de política pública al remedio exclusivo provisto por *971la Ley 80 en casos de despidos injustificados.(98) El Artículo 5-A de la Ley de Accidentes del Trabajo establece dos tipos de protección para el obrero que sufre un accidente de trabajo. Primero, impone al patrono el deber de reservarle por 12 meses el empleo en que se desempeñaba el obrero al momento de ocurrir el accidente. En segundo lugar, el tra-bajador tiene derecho a que lo repongan en ese mismo em-pleo una vez el Fondo lo da de alta, si lo solicita al patrono dentro del mismo término de 12 meses y si cumple con las tres condiciones establecidas en la Ley.(99) Dicho término de 12 meses es de caducidad y comienza a discurrir desde que el obrero sufrió el accidente o enfermedad.(100)
Esta reserva tiene como propósito eliminar como justa causa para el despido la inhabilitación del empleado para continuar llevando a cabo su trabajo mientras recibe tra-tamiento y estimularlo a que acuda al Fondo del Seguro del Estado sin temor a ser despedido.(101) Hemos resuelto que la obligación de reservar el puesto por 12 meses desde la enfermedad o lesión es independiente de la que le re-quiere al patrono reinstalar al obrero lesionado que satis-faga los requisitos del Artículo 5-A. El patrono que despida al obrero lesionado incumpliendo con el deber de reserva responderá por los daños y perjuicios que su incumpli-miento produzca, salvo que el despido haya sido por justa causa.(102)
De esa forma, el Artículo 5-A impone dos obligaciones simultáneas al patrono. Primeramente, reservar el puesto por 12 meses mientras dure la inhabilidad. En segundo lugar, reponer al empleado si éste pide reinstalación tras ser dado de alta, si no han transcurrido más de 12 meses *972desde el accidente. En esas circunstancias, no puede despedirlo. (103) Incluso, si “un empleado que estuvo repor-tado al [Fondo] solicita ser reinstalado en su empleo y cum-ple con los requisitos establecidos por la ley, y su patrono no lo reinstala, esto constituye un despido”. (Enfasis suplido.)(104) Por eso, un empleado a quien despiden sin justa causa durante el periodo de reserva no tiene que pe-dir la reinstalación al ser dado de alta, pues ya el patrono ha incumplido con su obligación de reservar el puesto y el empleado tiene una causa de acción al amparo de la Ley de Accidentes del Trabajo. (105) Esto, pues la reserva es “inde-pendiente de si el obrero solicita o no su reinstalación den-tro del periodo instituido. Si el patrono no cumple con dicha reserva ‘respond [e] por todos los daños y perjuicios que su incumplimiento produzca’ ”. (Corchetes en el original. (106) Para quedar protegido por la reserva del Ar-tículo 5-A, el empleado se debe haber reportado al Fondo antes de ser despedido(107) No obstante, la ley “no sujeta la obligación del patrono —de reservar el puesto de un obrero lesionado— a la eventualidad de si el primero informa o no el accidente”. (Enfasis suplido.(108)
Cabe señalar que, durante ese periodo de reserva para que el obrero se recupere, el patrono puede contratar a otro *973obrero para “cubrir temporeramente el puesto del lesio-nado mediante un contrato de empleo bona fide de término cierto que satisfaga lo requerido por el [Artículo] 8 de la Ley Núm. 80 de 30 de mayo de 1976 ...”. (Énfasis suplido.(109)
La Asamblea Legislativa se ha ocupado de modificar las demás leyes especiales que establecen reservas de empleo para asemejarlas entre sí y este Tribunal las ha interpre-tado de manera similar. Ejemplo de esto es la reserva es-tablecida por la Ley SINOT.(110) Este estatuto constituye la versión no ocupacional de la Ley de Accidentes del Trabajo. Actualmente, tras un proceso de enmiendas encaminadas a equiparar las reservas establecidas en estas leyes, ambas reservas son prácticamente idénticas. Lo mismo ocurre con la jurisprudencia que las interpreta. Como habíamos ade-lantado, esta identidad entre la Ley de Accidentes del Tra-bajo y la Ley SINOT también es compartida con la reserva de la Ley ACAA. Al igual que hemos hecho con la reserva provista por la Ley de Accidentes del Trabajo, en cuanto a la reserva de la Ley SINOT hemos resuelto que, si al em-pleado lo despiden durante la vigencia del periodo de re-serva, no tiene que solicitar al patrono su reinstalación posteriormente.(111) Esto, pues la “legislación obliga al pa-trono a reservar el empleo que desempeñe el trabajador al momento de comenzar la incapacidad”,(112) igual que en la Ley de Accidentes del Trabajo y tal y como provee la Ley ACAA. Incluso, hemos interpretado que la solicitud de reinstalación al amparo de la Ley SINOT puede hacerse verbalmente. (113)
Por último, cabe destacar que la reserva de empleo pro-*974vista por la Ley de Seguro Social para Chóferes y Otros Empleados es casi idéntica a las establecidas por las de-más leyes ya mencionadas.(114) Esta reserva fue objeto de análisis en Díaz v. Pneumatics & Hydraulics, supra. Decla-ramos, entonces, en cuanto a la interacción entre la re-serva creada por la ley y el derecho de reinstalación que tiene el empleado, que “[l]a sabiduría relacional de dichas obligaciones está en que una reserva de empleo sin derecho a reinstalación carecería de sentido y eficacia protectora para el empleado”.(115) Igualmente, hemos manifestado que “[s]iendo de raigambre constitucional, el propósito que per-sigue el citado Art. 16 de la Ley de Seguro Social para Chóferes es de altísimo interés público”.(116)
C. No hay razón para interpretar la reserva provista por la Ley ACAA de manera distinta a las demás reservas previamente mencionadas. Todas ellas persiguen el mismo objetivo reparador y no es casualidad que estén escritas de manera casi idénticas. Este es el resultado de un régimen legislativo bien pensado, cuyo propósito es proteger el em-pleo de aquellos trabajadores y trabajadoras que, producto de un accidente, ya sea ocupacional, no ocupacional o como resultado de un accidente automovilístico, quedan tempo-reramente inhabilitados para trabajar.
Por lo tanto, interpretamos la reserva provista por la Ley ACAA de manera consistente con las demás. Es decir, concluimos que esta reserva impone dos obligaciones al patrono. En primer lugar, obliga a reservar el empleo por *975un período de 6 meses a un trabajador que, producto de un accidente de tránsito, se reporta a la ACAA para recibir tratamiento médico. Esta reserva comenzará desde el mo-mento en que se produce el accidente que incapacita al trabajador para realizar sus funciones. De igual forma, si el empleado se recupera de su incapacidad dentro del pe-riodo de 6 meses contemplados en la ley, el estatuto impone al patrono la obligación de reinstalarlo en su puesto, siem-pre y cuando el empleado lo solicite y se den las condicio-nes provistas en la propia ley.(117) En caso de que el patrono incumpla con cualquiera de estas dos obligaciones, tendrá que reponer al empleado en su puesto, compensarle por los daños y peijuicios causados y pagarle los salarios dejados de percibir(118) Si el patrono despide al trabajador antes de que se venza el periodo de 6 meses, pero después de que el empleado se haya reportado a la ACAA para recibir trata-miento, el patrono estará violando la Ley ACAA y proce-derá la concesión de los remedios previamente mencionados.
De igual forma, bastará una notificación verbal al pa-trono de que se sufrió el accidente y que se está recibiendo tratamiento en la ACAA para escudar al empleado de un despido. El patrono podrá despedir al empleado durante el periodo de reserva únicamente si hay causa justa para ello. Como regla general, no hará falta que el empleado informe al patrono que recibe los beneficios de la ACAA para que se active la reserva de empleo.(119) Lo ideal sería que el em-pleado notifique de ello al patrono tan pronto pueda. Si el *976patrono despide al empleado antes de advenir en conoci-miento de que, en efecto, se había activado la reserva, éste tendrá que dejar sin efecto el despido una vez se entere de su existencia. Si en ese momento deja sin efecto el despido, no responderá por daños y perjuicios, y únicamente tendrá que reponer al empleado a su antiguo puesto. Por el con-trario, si, una vez enterado de la reserva, el patrono insiste en el despido y no logra demostrar justa causa, tendrá que reponer al empleado, pagar salarios dejados de percibir y responder por los daños y perjuicios que cause. Abora bien, esta regla general se debe aplicar caso a caso para evitar una implementación mecánica que produzca un resultado absurdo o injusto. Entre los factores a considerar estarán la buena fe patronal, la diligencia del obrero en tomar me-didas para poner al patrono en una posición que pueda hacer más efectiva la reserva y las consecuencias colatera-les que puedan generarse. Claro está, la inhabilidad del trabajador durante ese periodo para llevar a cabo los debe-res de su puesto no será justa causa para el despido. Pa-sado los 6 meses, si el empleado aún está incapacitado para trabajar o si no se cumple con las exigencias de ley para solicitar la reinstalación, el patrono podrá despedir al empleado.
V
A diferencia de la definición de empleado pro-vista por la Ley 80, que distingue entre el contratista y el *977empleado y, a su vez, entre el empleado contratado por tiempo cierto de manera bona fide y el empleado por tiempo indeterminado, la Ley ACAA dispone específica-mente que aplica, “independientemente de si existe o no una relación obrero-patronal”. (Enfasis suplido.)(120) A esos efectos, se considerará que es “empleo” cualquier servicio que preste una persona, salvo que se demuestre una de las condiciones siguientes:
(a) Que el patrono no ejerce, ni puede ejercer mando o su-pervisión sobre la persona;
(b) que la persona presta el servicio fuera del curso normal o de los sitios de negocio del patrono;
(c) que la persona presta ese servicio como parte de la acti-vidad normal de su trabajo, negocio o profesión, cuyo servicio está disponible a otras personas y no cesa al terminar su re-lación contractual con el patrono.(121)
Se trata de una definición más amplia que la de la Ley 80, en tanto expresamente cubre a muchos trabajadores que prestan servicios fuera de la relación tradicional de em-pleado-patrono en la que el trabajador es contratado por tiempo indefinido. El texto abarcador de la ley cobija a cier-tos contratistas y empleados bajo contrato bona fide por tiempo cierto. Es una ampliación de la protección que ofrece la reserva de empleo, que no es única de la Ley ACAA, pues, tanto la Ley SINOT como la Ley de Seguridad de Empleo tienen una definición prácticamente idéntica del término “empleo” para efectos de su protección.(122)
Nuestra jurisprudencia ha reconocido esta realidad y consistentemente hemos puesto en vigor el mandato de ley de ampliar la gama de trabajadores cobijados por estas le-yes especiales. En Avon Products, Inc. v. Srio. del Trabajo resolvimos que, al amparo de la Ley de Seguridad de Empleo,(123) unas vendedoras de productos de belleza casa por *978casa eran empleadas y no contratistas para efectos de las protecciones establecidas en dicho estatuto. En Tastee Freeze v. Negdo. Seg. Empleo llegamos a una decisión similar. Habiendo concluido que la Ley de Seguridad de Empleo, por su amplia definición de lo que constituye em-pleo, cobija a trabajadores que no son empleados regulares por tiempo indefinido, no podemos menos que concluir lo mismo respecto a la Ley ACAA, ya que las definiciones es-tatutarias de lo que constituye empleo en ambas leyes son idénticas.(124) Resulta igualmente forzoso concluir que la reserva de la Ley ACAA protege tanto a empleados contra-tados por tiempo indefinido como a empleados bajo con-trato bona fide por término cierto, exceptuando única-mente aquellos trabajadores expresamente mencionados en la propia Ley.
En conclusión, para que se active la reserva de empleo según la Ley ACAA, resulta imprescindible que: (1) la víctima trabaje a cambio de remuneración para algún patrono, (2) que la incapacidad producto de un accidente vehicular la inhabilite para trabajar y (3) que se acoja a los beneficios provistos por la Ley ACAA. Para que proceda la reinstalación tendrán que darse las condiciones siguientes: (1) que dentro de 15 días después de habérsele dado de alta definitivamente y la ACAA haberla autorizado a trabajar, la víctima solicite a su patrono su reinstalación en su antiguo puesto; (2) que dicho requerimiento de reposición se haga dentro de los 6 meses de haber sufrido la incapacidad; (3) que, al solicitar su reposición, la víctima esté física y mentalmente capacitada para desempeñarse en las fun-*979ciones del empleo que ocupaba, y (4) que dicho empleo sub-sista al momento que la víctima solicite su reinstalación.
VI
Entre los remedios que otorga la reserva pro-vista en la Ley ACAA está el pago de los salarios que dejó de percibir el empleado ilegalmente despedido. El propósito de otorgar los salarios dejados de percibir a un empleado despedido en violación de una reserva de trabajo, conjuntamente con la reinstalación, es devolver al trabajador al estado en que se encontraba antes de la actuación ilegal de su patrono, como si nunca hubiese sido despedido y como si nunca hubiese dejado de devengar su salario. Por eso, el dinero que un trabajador ilegalmente despedido devengue de un trabajo realizado después del despido, pero antes de que recaiga sentencia a su favor en el pleito por violación de la reserva, se debe restar del monto del salario que dejó de percibir en el puesto original. Esto es cónsono con el objetivo reparador de la Ley ACAA. En Rivera v. Ins. Wire Prods., Corp., al interpretar la Ley de Accidentes del Trabajo, llegamos a esa conclusión:
[E]n virtud del carácter reparador de la Ley Núm. 45, supra, el [empleado] tendrá derecho a que [el patrono] le reembolse la cuantía correspondiente como si él hubiese continuado traba-jando durante el período entre el despido y el dictamen del [foro de instancia]. Ello implica que procede descontar los sa-larios que el recurrido devengó de los empleos posteriores al despido. Lo importante es que el recurrido no se perjudique económicamente como consecuencia del despido injustificado, es decir, que el recurrido no devengue un salario menor al que hubiese recibido de haber continuado trabajando para [el patrono]. De lo contrario, le estaríamos imputando a la Ley Núm. 45, supra, un carácter punitivo que no tiene.(125)
Por eso, la prueba de los salarios que devengó el em-pleado entre su despido y la sentencia es fundamental para *980otorgar un remedio adecuado en derecho y, contrario a la conclusión del foro de primera instancia en este caso, su presentación no está condicionada a que se haga al contes-tar la demanda o en otras etapas iniciales. Por el contrario, se podrá presentar cuando el tribunal confeccione el reme-dio correspondiente.
La Ley ACAA también provee para la indemnización de daños y perjuicios adicionales a los salarios dejados de percibir. La cuantía de dichos daños es una determinación de hecho que descansa en la sana discreción del tribunal según la prueba que se le presente.
VII
Pasamos ahora a resolver la controversia ante nuestra consideración de acuerdo con el derecho anteriormente expuesto.
De la faz del “Contrato de Servicios Profesionales” que suscribió el señor Whittenburg y de un análisis de sus con-diciones de trabajo, no hay duda de que éste era un em-pleado del Colegio Nuestra Señora del Carmen y no un “contratista”. El señor Whittenburg tenía un horario fijo de trabajo de 7:45 a.m. a 2:45 p.m. y no se podía ausentar de la escuela a no ser con debida notificación, justa causa y autorización del Colegio. Evidentemente, la “naturaleza, extensión y grado de control que ejercía el patrono” sobre el trabajador era total. Las actividades curriculares y extra-curriculares del Colegio eran determinadas y diseñadas por la gerencia, por lo cual, el “grado de juicio o iniciativa que desplegaba” el trabajador era mínimo. La remunera-ción del señor Whittenburg se denominaba salario y se le pagaba en períodos fijos. Además, recibía un mes de vaca-ciones con pago y acumulaba días de enfermedad. Es decir, la “forma de compensación” era la típica de un empleado. El señor Whittenburg no tenía facultad alguna de emplear o despedir a otros trabajadores, ni tampoco tenía oportuni-dad de “incurrir en ganancias” ni tenía “riesgo de *981pérdidas”. La “titularidad del equipo” era del Colegio y la “dependencia de las facilidades suministradas por el principal” era total. De igual forma, el Colegio retenía el pago de contribuciones. Como “cuestión de realidad económica”, el señor Whittenburg dependía “de la empresa para la cual trabajaba”. Aunque lo discutiremos próximamente en más detalle, de la propia faz del contrato suscrito, surge un grado de “permanencia de la relación del trabajo” que se aleja de la relación principal-contratista. Por último, el se-ñor Whittenburg era un maestro de educación física, es decir, sus servicios eran “una parte integral del negocio del principal” y no “se pueden considerar como un negocio se-parado o independiente por sí mismos”.(126)
En lo anterior no hay ningún indicio de que la relación entre el Colegio y el señor Whittenburg fuese de principal-contratista. Es forzoso concluir que estamos ante una rela-ción patrono-empleado. No obstante, para efectos de la Ley 80, esto es insuficiente. Nos corresponde ahora determinar si estamos ante un empleado bajo contrato por término cierto bona fide o si, por el contrario, estamos ante un em-pleado regular por tiempo indefinido. Como hemos visto, primero corresponde analizar si el patrono presentó prueba suficiente para, mediante preponderancia, derrotar la presunción de que el contrato por tiempo cierto no es bona fide. De no presentarse tal prueba o de ésta ser insu-ficiente, ahí terminará nuestro análisis. En caso de derro-tarse la presunción, se analizará si se generó una expecta-tiva de continuidad en el empleo. En ambos casos, estaremos ante un empleado contratado por tiempo indeterminado.
Vale recordar que los contratos por término fijo bona fide no se presumen. La propia Ley 80 impone al patrono el peso de la prueba de que el contrato por término fijo es bona fide. Además, la práctica de contratar empleados por *982término fijo tiene un objetivo muy particular: suplir una necesidad temporera o coyuntural del patrono.
El patrono se limitó a presentar el Contrato de Servicios Profesionales suscrito por el señor Whittenburg y no aportó prueba adicional para demostrar su naturaleza bona fide. Del expediente no surge que el patrono haya presentado evidencia alguna que ofrezca una explicación de por qué el puesto de maestro de educación física del señor Whittenburg debe ser ocupado de manera temporera. Por lo tanto, el patrono no cumplió con su carga probatoria.
En segundo lugar, toda la evidencia presentada tiende a reafirmar la presunción establecida por la Ley 80 de que el contrato no es bona fide.(127) Una lectura integral del propio Contrato de Servicios Profesionales, única prueba presen-tada para apoyar las alegaciones del patrono de que el se-ñor Whittenburg no era un empleado regular, demuestra que la relación entre éste y el Colegio no era temporera ni incidental a un término cierto.
Por un lado, la Cláusula número 15 del contrato esta-blece que éste “expirará a su vencimiento y sólo podrá ser renovado, a opción de el [sic] Colegio, en forma expresa y por escrito y bajo los términos y condiciones que el Colegio lo [sic] tenga a bien establecer”.)(128) Aunque una lectura superficial y aislada de este inciso da la apariencia de que estamos ante un contrato por término fijo, la Cláusula 13 revela otra cosa: “En caso de que el/la maestro (a) esté en su Primer (1er.) año de contrato con el Colegio, el Primer (ler.) Semestre escolar constituirá y se considerará como el período probatorio, al fin de cuyo período el Colegio podrá resolver y dar por terminada [sic] este Contrato de Servi-cios Profesionales, si así lo estimare procedente”.(129) Es de-cir, del propio contrato surge que la expectativa es que la *983relación de trabajo entre las partes continuará más allá de la vigencia de un año del contrato en particular. Incluso se habla de un período probatorio que, además de ser de por sí indicativo de que el puesto para el cual se le contrata se concibe como una plaza regular de empleo, también indica que habrá relación obrero-patrono más allá de la vigencia individual de cada contrato.
Lo que es más, la práctica y la conducta de las partes indican que, en efecto, la relación de trabajo entre ellas trasciende la vigencia individual de cada contrato. Hemos visto que el señor Whittenburg estuvo un período de 98 días trabajando sin contrato, pues el contrato de 2001-2002 ya había “vencido” en verano de 2002 y no se firmó otro contrato sino hasta noviembre de ese año. ¿En virtud de qué contrato estaba trabajando el señor Whittenburg entre esas fechas? La respuesta es “de ninguno”, porque los contratos firmados eran pro forma dado que las labores realizadas por el señor Whittenburg eran las de un em-pleado regular contratado por tiempo indefinido. No hay otra manera de justificar el trabajo realizado durante ese tiempo. Si éste no fuese el caso, todos los empleados que acudieron a trabajar el 4 de agosto de 2003 lo hicieron con contratos vencidos, y nominalmente despedidos, y no sería hasta noviembre de ese año que serían “recontratados”.(130) Igual pregunta tendríamos que hacer en cuanto a los pagos de salarios que hiciera el Colegio al peticionario durante el período en que formalmente no había contrato vigente. La contestación sería la misma.
Ya hemos visto que la Ley 80 da una voz de alerta en contra del uso de esquemas evasivos que sirvan de subter-*984fugio a los patronos para no cumplir con las obligaciones que impone. La única razón que surge de los hechos del caso de autos de por qué todos los empleados del Colegio están bajo contrato de servicio por término cierto es para no tener que cumplir con la Ley 80. No se ha ofrecido razón académica, administrativa o de otra naturaleza para justi-ficar esa cultura de contratación. No hay duda de que es-tamos ante un subterfugio ni de que la política pública actual es, como correctamente identificó el Juez Asociado Rivera Pérez en García Burgos v. A.E.E.L.A., “desalentar la práctica patronal de evadir las disposiciones remediales de la Ley Núm. 80 mediante la contratación de empleados por un tiempo determinado en circunstancias en que éstos, en la práctica, están desempeñando funciones de duración indeterminada”.(131) Resulta evidente, pues, que el señor Whittenburg era un empleado regular del Colegio Nuestra Señora del Carmen. Al no probarse justa causa, su despido violó la Ley 80.
En cuanto a la expectativa de continuidad en el empleo, hemos visto que todos los trabajadores del Colegio estaban, nominalmente, bajo un Contrato de Servicios Profesionales. Esto incluye a trabajadores docentes, no do-centes y de mantenimiento. Muchos de estos trabajadores han trabajado en el Colegio por un sinnúmero de años, a pesar de que son contratados por término fijo. Sin embargo, la costumbre del Colegio era renovar los contratos de servicios cada noviembre, a pesar de que las clases co-menzaban en agosto. Se trataba de una práctica rutinaria. No cabe duda que la expectativa generada, en primer lu-gar, era que un maestro que empezaba a trabajar en agosto tendría su contrato firmado para noviembre. En segundo lugar, todo indica que la gran mayoría de los empleados del Colegio tenían la expectativa de que, al inicio de cada año escolar, volverían a sus respectivos trabajos. Eso explica la participación masiva de maestros en las reuniones prepa-*985ratorias de principios de agosto de 2003, a pesar de que todos tenían vencidos sus respectivos contratos y a nadie se le había renovado aún.
La expectativa de continuidad aparentemente generada opaca el escenario propuesto por el patrono de que, a esa fecha, técnicamente todos estaban cesanteados al no ha-berse renovado los contratos. Como la presunción en este caso no fue derrotada, ya que el patrono no presentó prueba alguna a esos efectos, no hace falta pasar juicio sobre si se generó una expectativa de continuidad en el empleo. La presunción no refutada y la prueba tendente a demostrar que, en efecto, el contrato no era bona fide, son suficientes para concluir que el señor Whittenburg era un empleado contratado por tiempo indeterminado y que fue despedido sin justa causa, ya que tampoco se presentó prueba alguna para derrotar la presunción de despido in-justificado que establece la Ley 80.
El señor Whittenburg sufrió un accidente de tránsito el 15 de junio de 2003, mientras disfrutaba de sus vacaciones pagas. Dicho accidente le inhabilitó para trabajar temporeramente. Como consecuencia del accidente, el pe-ticionario procuró y recibió tratamiento de la ACAA. Tanto el accidente como el inicio del tratamiento por parte de la ACAA ocurrieron antes del despido del señor Whittenburg. Como hemos visto, desde la fecha en que ocurrió el acci-dente, el patrono estaba obligado a reservarle el empleo por un periodo de 6 meses. No lo hizo. Por el contrario, a pesar de que el peticionario se reportó a la ACAA y de que, poco después de que le comunicaran de su despido, éste informó que disfrutaba los beneficios de dicha Ley, el pa-trono optó por continuar con sus planes de despedirlo. Al hacerlo, violó la reserva establecida por la Ley ACAA.(132)
En cuanto a los remedios disponibles al señor Whittenburg, en virtud de la Ley ACAA, procede su reinstalación y *986el pago de los salarios dejados de percibir, así como el pago de los daños y perjuicios causados. Para evitar la doble compensación, no operan los remedios provistos por la Ley 80. En cuanto a los salarios dejados de percibir, el Tribunal de Primera Instancia, como parte del diseño del remedio, deberá deducir los salarios que el peticionario devengó en-tre su despido y la fecha en que se dictó la Sentencia en el foro de instancia. Erró el Tribunal de Primera Instancia al excluir prueba sobre este asunto. En cuanto a los daños y perjuicios otorgados por el foro de instancia, resolvemos que, dadas las circunstancias particulares de este caso, no se produjeron los daños reclamados, por lo cual no procede indemnización alguna en esa dirección. Además, entende-mos que la prueba presentada a esos efectos no sostiene la cuantía otorgada.
Por las razones previamente expuestas, se revoca al Tribunal de Apelaciones y se devuelve el caso al Tribunal de Primera Instancia para procedimientos ulteriores compatibles con esta Opinión.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Rivera García emitió una opi-nión concurrente y disidente, a la que se unieron la Jueza Asociada Señora Pabón Charneco y el Juez Asociado Señor Feliberti Cintrón. El Juez Asociado Señor Martínez Torres se inhibió.
— O —

 Véase Contrato de Servicios Profesionales, pág. 27 del Apéndice, Petición de certiorari. El contrato es de adhesión, con ciertos espacios en blanco en donde se escribe la información específica del maestro contratado.


 íd., pág. 28.


 íd.


 Este periodo podía ser junio o julio, según se acordara entre las partes.


 Si no utilizaba los días de enfermedad, éstos se liquidaban. Si se excedía de los días de enfermedad, se haría el correspondiente descuento del sueldo en el mes que correspondiera.


 La Cláusula número 15 del Contrato expone que el mismo “expirará a su vencimiento y sólo podrá ser renovado, a opción de el [sic] COLEGIO, en forma expresa y por escrito y bajo los términos y condiciones que el COLEGIO lo [sic] tenga bien a establecer”. íd., pág. 30. No obstante, el expediente demuestra que entre los periodos de vigencia del Contrato de Servicios Profesionales, el señor Whittenburg continuó trabajando por periodos mayores de 90 días antes de que se firmara el nuevo contrato que renovaba la relación entre las partes. Véase Determinaciones de hechos número 2 del Tribunal de Primera Instancia, págs. 65-66 del Apéndice, Petición de certiorari.


 La Cláusula número 13 del Contrato dispone así:
“En caso de que el/la maestro (a) esté en su PRIMER (1er.) año de contrato con el COLEGIO, el PRIMER (1er.) SEMESTRE escolar constituirá y se considerará como el período probatorio, al fin de cuyo período el COLEGIO podrá resolver y dar por terminada [sic] este CONTRATO DE SERVICIOS PROFESIONALES, si así lo estimare procedente.” (Énfasis suplido.) íd., pág. 29.
De lo anterior también se deduce que la relación entre las partes trascendería el año de duración del contrato.


 Determinaciones de Hechos número 4 del Tribunal de Primera Instancia, págs. 66-67 del Apéndice, Petición de certiorari. El Padre Fernando Morell Domín-guez, Director del Colegio Nuestra Señora del Carmen, declaró que la práctica de tener a todos los empelados bajo contrato de servicios es común entre los colegios católicos. Transcripción del juicio, pág. 54; Apéndice de la Petición de certiorari, pág. 154.


 No hay controversia de que se trata de un accidente no ocupacional. A raíz del accidente, el peticionario experimentó una dislocación de la muñeca y una frac-tura radial en el brazo izquierdo. Por causa de las lesiones sufridas, y dado que se acogió a los beneficios provistos por la Ley de Protección Social por Accidentes de Automóviles (Ley ACAA), recibió servicios de hospitalización y se sometió a una intervención quirúrgica.


 El Tribunal de Primera Instancia determinó que en el 2002, por ejemplo, el señor Whittenburg comenzó a trabajar el 8 de agosto, a pesar de que el contrato que había vencido en junio de ese año no fue renovado sino hasta 98 días después. Véase Determinaciones de hechos número 2 del Tribunal de Primera Instancia, págs. 65-66 del Apéndice, Petición de certiorari. Véase, además, el testimonio de la señora Carmen Nydia Díaz Pérez, Principal del Colegio Nuestra Señora del Carmen, quien declaró que la práctica era que los contratos se firmaban en noviembre, a pesar de que “comenzaban” a trabajar en agosto al reiniciarse el semestre académico. Trans-cripción del juicio, pág. 25.


 Esto a pesar de que muchos de los maestros allí presentes aún no habían firmado sus respectivos contratos de servicio, dada la práctica de renovación tardía del Colegio Nuestra Señora del Carmen (Colegio). Es decir, a pesar de haber vencido los contratos de servicios profesionales y no haberlos renovado, los maestros se per-sonaron para las reuniones de reinicio de clases, lo que denota una expectativa ra-zonable de continuidad en sus puestos.


 No hay controversia de que el accidente de tránsito incapacitó temporera-mente al señor Whittenburg, particularmente cuando se toma en cuenta que era un maestro de educación física. Sin embargo, del expediente no surge con claridad el momento preciso en que el Colegio se enteró del accidente de tránsito del peticionario. De lo que no cabe duda es que se enteró del mismo antes de comunicarle la decisión de despedirle y después de que éste se reportó a la Administración de Compensación por Accidentes Automovilísticos (ACAA) y mientras recibía sus beneficios.


 Determinaciones de hechos número 8 del Tribunal de Primera Instancia, págs. 67-68 del Apéndice, Petición de certiorari. No surge con claridad del expe-diente si en ese momento el señor Whittenburg informó a la principal de que se había acogido a los beneficios de la Ley ACAA.


 Precisamente, parte de la controversia es si estamos ante un caso en el que no se renovó el contrato o si estamos ante un despido. Si bien no se puede determinar con exactitud si en algún momento previo a la reunión el señor Whittenburg informó a la gerencia del Colegio que se había acogido a los beneficios de la ACAA, no hay controversia de que, poco después de ser informado de que su contrato no sería renovado, le comunicó ese hecho. No obstante, la gerencia del Colegio insistió en su decisión.


 29 L.P.R.A. secs. 185a-185m.


 9 L.P.R.A. see. 2051 et seq. La reserva de empleo está contemplada en 9 L.P.R.A. sec. 2054(3)(b). Originalmente, la demanda incluía, además del Colegio, a la Iglesia Católica. No obstante, el peticionario desistió de la causa de acción contra la Iglesia y el pleito se limitó únicamente a sus reclamaciones contra el Colegio.


 Rivera Figueroa v. The Fuller Brush Co., 180 D.P.R. 894, 902-903 (2011); Domínguez Castro et al. v. E.L.A. I, 178 D.P.R. 1 (2010); García v. Aljoma, 162 D.P.R. 527, 582 (2004). Véase, además, Amy v. Adm. Deporte Hípico, 116 D.P.R. 414, 421 (1985).


 Orsini García v. Srio. de Hacienda, 177 D.P.R. 596, 621 (2009).


 29 L.P.R.A. secs. 185a-185m; Rivera Figueroa v. The Fuller Brush Co., supra, pág. 904.


 Orsini García v. Srio. cíe Hacienda, supra, págs. 620-621; García Burgos v. A.E.E.L.A., 170 D.P.R. 315, 322 (2007), opinión de conformidad del Juez Asociado Señor Fuster Berlingeri; C. Zeno Santiago & V.M. Bermúdez Pérez, Tratado de Derecho del Trabajo, Pubs. J.T.S., 2003, T. I, pág. 98.


 29 L.P.R.A. sec. 185a.


 29 L.P.R.A. sec. 185b.


 Será justa causa para el despido: (1) que el obrero siga un patrón de con-ducta impropia o desordenada; (2) que el empleado no rinda su trabajo en forma eficiente o lo haga tardía y negligentemente o en violación de las normas de calidad del producto que produce o maneja el establecimiento o (3) que el empleado viole reiteradamente las reglas y los reglamentos razonables establecidos para el funcio-namiento del establecimiento, siempre que se le haya suministrado oportunamente copia escrita de los mismos.


 También será justa causa para el despido: (1) que surja el cierre total, temporero o parcial de las operaciones del establecimiento; (2) que sucedan cambios tecnológicos o de reorganización, cambios de estilo, diseño o naturaleza del producto que produce o maneja el establecimiento, y cambios en los servicios rendidos al público; o (3) que se requieran reducciones en empleo debido a una reducción en el volumen de producción, ventas o ganancias, anticipadas o que prevalecen al ocurrir *951el despido.


 Irizarry v. J & J Cons. Prods. Co., Inc., 150 D.P.R. 155, 164 (2000); Cuevas v. Ethicon Div. J & J Prof. Co., 148 D.P.R. 839, 849 (1999); Belk v. Martinez, 146 D.P.R. 215, 232 (1998); Santiago v. Kodak Caribbean, Ltd., 129 D.P.R. 763, 771 (1992).


 Garcia Burgos v. A.E.E.L.A., supra, pág. 323, opinion de conformidad del Juez Asociado Señor Fuster Berlingeri. Véase, además, Martín Santos v. C.R.U.V., 89 D.P.R. 175, 186 (1963).


 López Santos v. Tribunal Superior, 99 D.P.R. 325, 330 (1970). Véanse: López Vega v. E Vega Otero, Inc., 103 D.P.R. 175, 177 (1974). Sierra Berdecía v. Pedro A. Pizá, Inc., 86 D.P.R. 447, 454 (1962).


 López Santos v. Tribunal Superior, supra, pág. 330.


 Cabe recalcar que, con respecto a las clases de empleados que están cobija-dos por la ley, “ya hemos resuelto que, debido a que no limita el concepto ‘empleado’, la Ley Núm. 80, supra, aplica a ejecutivos, administradores y profesionales [pues] las prácticas que la ley pretende desalentar no conocen gradación por causa del tipo de empleado del que se trate”. García Burgos v. A.E.E.L.A., supra, págs. 322-325, opi-nión de conformidad del Juez Asociado Señor Fuster Berlingeri. Es decir, protege a una amplia gama de trabajadores.


 Landrón v. J.R.T., 87 D.P.R. 94, 98 (1963).


 A. Acevedo Colom, Legislación, protectora del trabajo comentada, 8va ed. rev., San Juan, Ramallo Printing Bros., 2005, pág. 7.


 Id., citando a I. Rivera García, Diccionario de Términos Jurídicos, 2da ed., Orford, Equity Publishing Corporation, pág. 85.


 íd., págs. 7-8.


 “[S]on raras las ocasiones en que puede establecerse con certeza una tajante distinción entre el empleado y el contratista independiente.” Nazario v. González, 101 D.P.R. 569, 572 (1973).


 Bengochea v. Ruiz Torres, 103 D.P.R. 68, 71 (1974); Sierra Bendecía v. Pedro A. Pizá, Inc., supra, pág. 456.


 Pueblo Int’l, Inc. v. Srio. de Justicia, 117 D.P.R. 230, 252 (1986).


 Acevedo Colom, op. cit, págs. 9-10. Véanse: S.L.G. Hernández-Beltrán v. TOLIC, 151 D.P.R. 754, 768 (2000); Fernández v. A.T.P.R., 104 D.P.R. 464, 465 (1975).


 Véase Flores Román v. Ramos González, 127 D.P.R. 601, 609 (1990).


 Nazario v. González, supra, pág. 572.


 Sierra Berdecía v. Pedro A. Pizá, Inc., supra, pág. 454. Véanse, además: S.L.G. Hernández-Beltrán v. TOLIC, supra\ Avon Products, Inc. v. Srio. del Trabajo, supra; Mariani v. Christy, 73 D.P.R. 782 (1952), y Atiles, Admor. v. Comisión Industrial, 68 D.P.R. 115 (1948).


 Fernández v. A.T.P.R., supra.


 Ley Núm. 74 de 21 de junio de 1956, según enmendada, 29 L.P.R.A. see. 701 et seq.


 S.L.G. Hernández-Beltrán v. TOLIC, 151 D.P.R. 754, 767 (2000).


 R.N. Delgado Zayas, Apuntes para el estudio de la legislación protectora del trabajo, San Juan, págs. 22-23.


 29 L.P.R.A. sec. 185a.


 29 L.P.R.A. sec. 185k(a).


 Delgado Zayas, op. cit., pág. 21. Recientemente, en Rivera Figueroa v. The Fuller Brush Co., supra, discutimos el efecto de las presunciones creadas por la Ley Núm. 80 de 30 de mayo de 1976 (Ley 80), que invierten el peso de la prueba contra el patrono.


 Acevedo Colom, op. cit, pág. 183.


 1988 Leyes de Puerto Rico 50. La Asamblea Legislativa hace un llamado a que estemos pendientes por si la contratación a término fijo es bona fide “o si, por el contrario, se trata de una hábil estratagema diseñada para evadir las responsabili-dades impuestas por dicha ley y, por ende, peijudicar los derechos del empleado”. Id.


 Delgado Zayas, op. cit., págs. 22-23.


 íd., pág. 21.


 La figura del contrato de arrendamiento de servicios está esparcida entre los Artículos 1473 y 1477 del Código Civil, 31 L.P.R.A. sees. 4111 y 4115.


 Soc. de Gananciales v. Vélez & Asoc., 145 D.P.R. 508, 517 (1998).


 “Los contratantes pueden establecer los pactos, cláusulas y condiciones que tengan por conveniente, siempre que no sean contrarios a la ley, a la moral, ni al orden público.” Art. 1207 del Código Civil, 31 L.P.R.A. see. 3372. Véase Soc. de Gananciales v. Vélez & Asoc., supra, págs. 516-517.


 Arthur Young & Co. v. Vega III, 136 D.P.R. 157, 169-170 (1994); Delgado Zayas, op. cit., pág. 23.


 Soc. de Gananciales v. Vélez & Asoc., supra, págs. 517-518.


 En cuanto a las limitaciones para trabajadores manuales, véase Soc. de Gananciales v. Vélez & Asoc., supra, pág. 519. “El ámbito de aplicación del artículo [1476] es sumamente limitado.” Camacho Arroyo v. E.L.A., 131 D.P.R. 718, 727 (1992).


 En específico, el Artículo 1476 del Código Civil, 31 L.P.R.A. see. 4114.


 López Fantauzzi v. 100% Natural, infra, pág. 107.


 íd., págs. 109-111.


 Nassar Rizek v. Hernández, 123 D.P.R. 360, 369 (1989).


 Delgado Zayas, op. cit., pág. 22.


 íd., pág. 21.


 íd., pág. 22.


 A semejante conclusión ha llegado el Departamento del Trabajo y Recursos Humanos.
“Constituyen empleados temporeros aquellos que son contratados por un tér-mino específico de tiempo o para cierta obra, tras lo cual no se retiene personal alguno realizando las labores de los mismos.
“Los contratos de empleo temporero sirven el propósito de permitirle al patrono suplir una necesidad provisional de empleo, pero bajo ninguna circunstancia pueden servir como mecanismo para burlar el propósito de la ley.” (Enfasis suplido.) Guía Revisada para la Interpretación y Aplicación de la Ley Núm. 80, 2000, pág. 57.


 García Burgos v. A.E.E.L.A., supra, pág. 322 esc. 1, opinión de conformidad del Juez Asociado Señor Fuster Berlingeri.


 García Burgos v. A.E.E.L.A., supra, págs. 345-347, opinión de conformidad del Juez Asociado Señor Rivera Pérez.


 Camocho Arroyo v. E.L.A., 131 D.P.R. 718, 731-732 (1992).


 íd., pág. 566. Véase, además, Nazario v. Vélez, 97 D.P.R. 458 (1969).


 Acevedo Colom, op. cit., pág. 183. El autor nos ofrece una serie de ejemplos de lo que constituye un contrato por tiempo cierto bona fide: trabajadores de una obra de construcción; persona reclutada para cortar caña durante la zafra; época de Navidad con volumen adicional; secretario o secretaria reclutada provisionalmente para atender un inventario que se realiza para liquidar operaciones. íd.


 íd., pág. 111.


 Id.


 íd., pág. 112.


 íd. Además de la creación de una expectativa de continuidad en el empleo, el Artículo 1 de la Ley 80 también dispone que se tendrá que examinar si la conducta patronal “aparent[a] ser un contrato de empleo por tiempo indeterminado bona fide”. 29 L.P.R.A. sec. 185a.


 “[C]uando se trate de que el empleado fue contratado por un término cierto o para un proyecto o una obra cierta, el patrono vendrá obligado a alegar en su contestación a la demanda estos hechos y a probar la existencia de un contrato bona fide para entonces quedar eximido de cumplir con el remedio que disponen las sees. 185a a 185m de este título, salvo que el patrono pruebe que el despido fue justificado.” (Énfasis suplido.) 29 L.P.R.A. sec. 185k(a).


 Rivera Figueroa v. The Fuller Brush Co., supra, pág. 912. Véase, además, Regla 302 de Evidencia de 2009 (32 L.RR.A. Ap. VI).


 En su Artículo 11, la Ley 80, además de establecer los requisitos de forma del contrato por tiempo fijo o para obra cierta, ofrece unos ejemplos del tipo de trabajo que podría contratarse por medio de un contrato de esta naturaleza: “susti-tuir durante su ausencia a un empleado en el uso de licencia legalmente establecida o establecida por el patrono o para llevar a cabo tareas extraordinarias o de duración cierta como son, sin que constituya una limitación, los inventarios anuales, la repa-ración de equipo, maquinaria o las facilidades de la empresa, el embarque y desem-barque casual de carga, el trabajo en determinadas épocas del año como la Navidad, las órdenes temporeras de aumentos de producción y cualquier otro proyecto o acti-vidad particular de corta duración o duración cierta fija.” 29 L.P.R.A. sec. 185k.


 López Fantauzzi v. 100% Natural, supra, pág. 114.


 íd., pág. 133.


 29 L.P.R.A. sec. 185h. Véase, además, Guía Revisada para la Interpretación y Aplicación de la Ley Núm. 80, op. cit., pág. 54, que establece que, aunque el tiempo *966que el empleado esté trabajando posterior al vencimiento del plazo probatorio sea “mínimo”, aplica el mandato de la Ley 80 que le convierte en empleado regular.


 Cassasús v. Escambrón Beach Hotel, 86 D.P.R. 375, 381 esc. 6 (1962).


 García v. Darex P.R., Inc., 148 D.P.R. 364, 374 (1999); Cuevas v. EthiconDiv. J & J Prof. Co., supra, págs. 845-846; Torres v. Star Kist Caribe, Inc., 134 D.P.R. 1024, 1029 (1994); Delgado Zayas, op. cit., pág. 187.


 Díaz v. Pneumatics & Hydraulics, 169 D.P.R. 273, 285 (2006).


 Exposición de Motivos de la Ley Núm. 45 de 26 de junio de 1987, Leyes de Puerto Rico, pág. 158.


 9 L.P.R.A. sec. 2054(3Xb).


 9 L.P.R.A. see. 2052(14).


 9 L.P.R.A. see. 2052(9).


 García v. Darex P.R., Inc., supra, pág. 379.


 “Las leyes que se refieren a la misma materia o cuyo objeto sea el mismo, deben ser interpretadas refiriendo las unas a las otras, por cuanto lo que es claro en uno de sus preceptos pueda ser tomado para explicar lo que resulte dudoso en otro.” Art. 18 del Código Civil, 31 L.P.R.A. sec. 18.


 Ley Núm. 45 de 18 de abril de 1935, según enmendada, 11 L.P.R.A. sec. 1 et seq.


 Ley Núm. 139 de 26 de junio de 1968, según enmendada, 11 L.P.R.A. see. 201 et seq.


 Ley Núm. 428 de 15 de mayo de 1950, según enmendada, 29 L.P.R.A. 681 et seq.


 Véase Delgado Zayas, op. cit., pág. 193, mencionando a la Ley de Protección Social por Accidentes de Automóviles (Ley ACAA) en conjunto con las reservas esta-blecidas por la Ley del Sistema de Compensaciones por Accidentes del Trabajo (Ley de Accidentes del Trabajo), la Ley de Beneficio por Incapacidad Temporal (SINOT) y la Ley de Seguro Social para Chóferes y Otros Empleados; Tastee F:-eeze v. Negdo. Seg. Empleo, 111 D.P.R. 809 (1981), comparando cómo las definiciones provistas por la Ley de Seguridad de Empleo de Puerto Rico están reproducidas en la Ley SINOT; Cuevas v. Ethicon Div. J &J Prof. Co., supra, págs. 851-852, comparando la Ley 148 con SINOT en cuanto a la fecha de inicio de la reserva de empleo; Díaz v. Pneumatics & Hydraulics, supra, pág. 285, utilizando como ejemplos la Ley del Sistema de Com-pensaciones por Accidentes del Trabajo con SINOT y la Ley de Seguro Social para Chóferes y Otros Empleados. En particular, en este caso hicimos énfasis en la redac-ción similar de ambos estatutos en cuanto a la reserva de empleo. Id., pág. 287. Semejante análisis entre SINOT y la Ley de Accidentes del Trabajo se presenta en José Luis Verdiales Morales y José J. Santiago Meléndez, Reserva de Empleo al Obrero Incapacitado por Accidente Laboral: Requisitos bajo el Artículo 5A de la Ley *970de Compensaciones por Accidentes del Trabajo, 61 Rev. Jur. U.RR. 59, 67 (1992).


 Véase Ley Núm. 16 de 15 de abril de 1988, que enmendó la Ley 428, en cuya Exposición de Motivos se hace referencia a la Ley SINOT, a la Ley de Accidentes del Trabajo y a la Ley ACAA. Dicha referencia tuvo como propósito equiparar la Ley 428 a las demás leyes especiales, “concediéndole el mismo derecho y beneficio de reins-talación en su empleo [al trabajador] en casos de inhabilitación para el trabajo”. 1988 Leyes de Puerto Rico 78.


 11 L.P.R.A. see. 7.


 Id. En cuanto a los remedios disponibles al amparo de la Ley de Accidentes del Trabajo, hemos hecho hincapié en que este estatuto provee para la reinstalación, la indemnización de los daños y peijuicios ocasionados, así como los salarios dejados de percibir. Rivera v. Blanco Vélez Stores, 155 D.P.R. 460 (2001).


 Laracuente v. Pfizer, 160 D.P.R. 195, 216 (2003), opinión de conformidad del Juez Asociado Señor Fuster Berlingeri, citando a Cuevas v. Ethicon Div. J & J Prof. Co., supra, pág. 845.


 Véanse: Rivera v. Ins. Wire Prods., Corp., 158 D.P.R. 110, 117 (2002); Soc. de Gananciales v. Royal Bank de P.R., 145 D.P.R. 178, 192 (1998); Vélez Rodríguez v. Pueblo Int’l, Inc., 135 D.P.R. 500, 512-513 y 515 (1994).


 García v. Darex P.R., Inc., supra, pág. 376.


 Cuevas v. Ethicon Div. J & J Prof. Co., supra, pág. 851.


 García v. Darex P.R., Inc., supra, pág. 377. En cuanto al tipo de inhabilidad para trabajar requerido para que se active esta reserva, véanse: Rodríguez v. Méndez & Co., 147 D.P.R. 734 (1999); Toro v. Policía, 159 D.P.R. 339, 356 (2003).


 García v. Darex P.R., Inc., supra, págs. 379-381.


 “Le corresponde al patrono levantar como defensa que no existe una de [las] condiciones para quedar liberado de su obligación. Si el patrono incumple con su obligación, vendrá obligado a reinstalar al empleado.” Vélez Rodríguez v. Pueblo Int’l, Inc., supra, pág. 514. Véase, además, Toro v. Policía, supra, pág. 354.


 y¿iez Rodríguez v. Pueblo Int’l, Inc., supra, pág. 515.


 “Hoy decretamos que el requisito de solicitar la reinstalación establecido en [la Ley de Accidentes del Trabajo], y lo resuelto en García v. Darex P.R., Inc., supra, no aplica a casos como éste en los cuales, en violación al período de reserva, el patrono despide injustificadamente al obrero mientras éste está reportado al Fondo, que eventualmente lo da de alta también dentro del período de reserva. ... [E]l deber del obrero lesionado de solicitarle al patrono su reinstalación parte de la premisa de que aún existe una relación obrero —patrono [y] en ausencia de una relación obre-ro— patronal, provocada por el despido injustificado del recurrido durante el período de reserva, el [obrero] no venía obligado a solicitarle a la peticionaria su reinstalación.” Rivera v. Ins. Wire Prods., Corp., supra, págs. 125-126.


 Santos et al. v. Lederle, 153 D.P.R. 812, 823 (2001).


 Id., pág. 824; Santiago v. Kodak Caribbean, Ltd., supra.


 Santos v. Lederle, supra, pág. 825.


 García v. Darex P.R., Inc., supra, pág. 377.


 11 L.P.R.A. sec. 203(q).


 Meléndez v. Asoc. Hosp. del Maestro, 156 D.P.R. 828, 858 esc. 13 (2002). En cuanto al asunto de la inhabilidad para el empleo, la hemos definido igualmente tanto según la Ley SINOT como según la Ley de Accidentes del Trabajo. Torres González v. Depto. del Trabajo, 127 D.P.R. 931, 936 (1991).


 Meléndez v. Asoc. Hosp. del Maestro, supra, pág. 857.


 Rojas v. Méndez & Co., Inc., 115 D.P.R. 50 (1984).


 29 L.P.R.A. sec. 693a.


 Díaz v. Pneumatics & Hydraulics, supra, pág. 287. Al interpretar esta reserva, nos basamos en interpretaciones anteriores sobre el Artículo 5-A de la Ley de Accidentes del Trabajo, 11 L.P.R.A. see. 7. En cuanto a la reserva, dijimos que se activa cuando se produce un accidente o una enfermedad que inhabilita al obrero y éste se acoge a la licencia especial luego de que un médico recomienda su ausencia. En cuanto a la reinstalación, manifestamos que se activa si el trabajador formula un requerimiento dentro de los 30 días luego de una autorización médica para regresar a trabajar, si presenta el requerimiento dentro del año del comienzo de la incapaci-dad, está mental y físicamente capacitado para ocupar el empleo y subsiste la plaza o el puesto de empleo. íd., págs. 287-288.


 íd., pág. 288. En cuanto a los remedios que ofrece la ley, estos son idénticos a los de la Ley de Accidentes del Trabajo, la Ley SINOT y la Ley ACAA.


 Éstas son: que el trabajador haga el requerimiento dentro de los 15 días a partir del alta, siempre y cuando no hayan transcurrido 6 meses desde la fecha del comienzo de la incapacidad; que esté mental y físicamente capacitado para dicho empleo en el momento en que haga la solicitud, y que el empleo aún subsista al momento del requerimiento. Se entenderá que el puesto subsiste cuando el mismo esté vacante o lo ocupe otro trabajador. Se presumirá que el empleo estaba vacante cuando otro trabajador lo cubra dentro de los treinta 30) en que se hizo el requeri-miento de reposición. 9 L.P.R.A. sec. 2054(3)(b).


 íd.


 El Reglamento para la Ley de Protección Social por Accidentes de Automó-viles, que pone en vigor la Ley ACAA, establece a quién un beneficiario de dicho estatuto tiene el deber de notificar el accidente:
*976“Toda persona que tuviere un accidente relacionado con el uso o mantenimiento de un vehículo de motor como tal vehículo, con motivos del cual resultara lesionada, enferma o muerta alguna persona, tendrá que informarlo a la Policía de Puerto Rico y a la Administración [ACAA] según los términos estipulados por Ley.” (Enfasis suplido.) Regla 6 del Reglamento Núm. 6911 del 1 de diciembre de 2004.
“En consecuencia, el Reglamento que implementa la Ley ACAA es consistente con dicho estatuto al no imponerle al trabajador un requisito de notificación de ac-cidente al patrono. La Asamblea Legislativa optó por limitar la notificación al pa-trono en lo que atañe al requerimiento de reinstalación en el empleo del término de quince (15) días dispuesto en dicha ley. No procede imponerle al empleado un requi-sito adicional para ejercer su derecho de reserva de empleo, el cual no está contem-plado ni en la Ley ACAA ni en el Reglamento que la canaliza.”


 9 L.P.R.A. see. 2052(14).


 íd.


 Véanse: 11 L.P.R.A. sec. 202(j)(5); 29 L.P.R.A. see. 702(k)(5).


 Ley Núm. 74 de 21 de junio de 1956, según enmendada, 29 L.P.R.A. see. 701 et seq.


 Si bien hemos usado la Ley de Accidentes del Trabajo como principal punto de referencia comparativa, en esta materia no podemos hacer lo mismo porque esta Ley tiene una definición estatutaria de empleo muy distinta a la Ley ACAA y a la Ley SINOT. Cabe señalar que las exclusiones que surgen de la Ley de Accidentes del Trabajo en cuanto a qué constituye empleo para efectos de su protección son expresas y limitadas. No hay tal exclusión en la Ley ACAA. Esta divergencia es lógica, ya que la Ley de Accidentes del Trabajo tiene como eje central las relaciones obrero-patronales, mientras que la Ley ACAA atiende accidentes de tránsito y protege a todas las personas afectadas por éstos independientemente de la relación que tengan con sus respectivos patronos.


 Rivera v. Ins. Wire Prods., Corp., supra, pág. 129. Véase, además, Hernández v. Mun. de Aguadillo, 154 D.P.R. 199 (2001).


 Todos estos términos provienen de la lista de criterios que nuestra juris-prudencia ha identificado para analizar si una persona es un contratista o un empleado. Véase escolio 37.


 Cabe recordar que el Tribunal de Primera Instancia, como juzgador de los hechos, llegó a la conclusión de que, en efecto, el señor Whittenburg era un empleado regular del Colegio.


 Contrato de Servicios Profesionales. Véase escolio 6.


 Véase escolio 7.


 por eso es que ej Tribunal de Primera Instancia utilizó el mandato del Artículo 8 de la Ley 80 (29 L.P.R.A. sec. 185h), de que toda persona que trabaje sin contrato por más de 90 días —salvo que exista autorización del Secretario del Tra-bajo y Recursos Humanos— “adquirirá todos los derechos de un empleado tal y como si hubiese sido contratado sin tiempo determinado”. No tenemos que discutir la con-clusión del Tribunal de Primera Instancia, pues todos los factores indican que, desde antes de ese periodo de 98 días, ya el señor Whittenburg era un empleado regular por tiempo indefinido del Colegio. No obstante, el mandato del referido Artículo 8 de la Ley 80 es inequívoco: una persona que trabaje ese periodo de tiempo sin contrato se convertirá en empleado regular cuando éste venza.


 García Burgos v. A.E.E.L.A., supra, págs. 345-347, opinión de conformidad del Juez Asociado Señor Rivera Pérez.


 Cabe recordar que la reserva de la Ley ACAA cubre a una gama más amplia de trabajadores que la Ley 80, pues la Ley ACAA, a diferencia de esta última, opera independientemente de la existencia de una relación obrero-patronal.